963 F.2d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John W. JONES, Plaintiff-Appellant,v.James F. MCGOVERN, Secretary Department of the Air Force,Defendant-Appellee.
No. 91-16184.
United States Court of Appeals, Ninth Circuit.
Submitted May 15, 1992.*Decided May 22, 1992.

Before HUG, SKOPIL and RYMER, Circuit Judges.


1
MEMORANDUM**


2
John W. Jones appeals from an adverse judgment in his Title VII action.   He contends that the trial court erred by finding that he failed to prove racial discrimination.   We affirm.

DISCUSSION

3
Jones had the burden of establishing racial discrimination.   Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 252-53 (1981).   To meet that burden, Jones was required to show that he was singled out on account of his race and treated less favorably than other employees.   See Jauregui v. City of Glendale, 852 F.2d 1128, 1134 (9th Cir.1988).   At most, Jones succeeded in demonstrating that his employer's method of evaluating workers' performance was flawed.   He did not prove that his employer used this flawed system to discriminate against him or that he was transferred in retaliation for filing complaints.


4
Jones also contends that it was an abuse of discretion for the judge to question a witness.   We disagree.   It is accepted practice for a judge to "participate in the examination of witnesses for the purpose of clarifying the evidence."   United States v. Mostella, 802 F.2d 358, 361 (9th Cir.1986).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3